DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,237,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the application is encompassed by the claimed subject matter of the patent.
Regarding claim 1 of APP’070, see Table 1.
Claim 1 of APP’070
Claim 1 of PAT’316
Comments
An optical device comprising: a first backlight configured to output first light of a first wavelength, the first backlight comprising a first light guide plate transmitting the first light and comprising a first output coupler through which the first light output;
An optical device comprising: a first backlight configured to output first light of a first wavelength, the first backlight comprising a first light source configured to emit the first light, and a first light guide plate comprising a first input coupler on which the first light from the first light source is incident and a first output coupler through which the first light output;
Both PAT’316 and APP’070 discloses a first backlight including a first light guide plate and a first output coupler outputting a first light of a first wavelength.
a first lens disposed to face the first output coupler and having a refractive power with a focal length of f1_1 with respect to the first light of the first wavelength; 
a first lens disposed to face the first output coupler and having a refractive power with a focal length of f1_1 with respect to the first light of the first wavelength; 
Both PAT’316 and APP’070 discloses a first lens facing the first output coupler and having a focal length of f1_1 with respect to the first light of the first wavelength.
a second backlight configured to output second light of a second wavelength, the second backlight comprising a second light guide plate transmitting the second light and comprising a second output coupler through which the second light output, the second output coupler being disposed in parallel to the first output coupler; 
a second backlight configured to output second light of a second wavelength, the second backlight comprising a second light source configured to emit the second light, and a second light guide plate comprising a second input coupler on which the second light from the second light source is incident and a second output coupler through which the second light output, the second output coupler being disposed in parallel to the first output coupler; 
Both PAT’316 and APP’070 discloses a second backlight including a second light guide plate and a second output coupler outputting a second light of a second wavelength.
a second lens disposed to face the second output coupler and having a refractive power with different focal lengths of f2_1 and f2_2 with respect to the first light of the first wavelength and the second light of the second wavelength, respectively; 
a second lens disposed to face the second output coupler and having a refractive power with different focal lengths of f2_1 and f2_2 with respect to the first light of the first wavelength and the second light of the second wavelength, respectively; 
Both PAT’316 and APP’070 discloses a second lens facing the second output coupler and having a focal length of f2_2 with respect to the second light of the second wavelength, and a focal length f2_1 with respect to the first light of the first wavelength to further refract the first light.
a third backlight configured to output third light of a third wavelength, the third backlight comprising a third light guide plate transmitting the third light and comprising a third output coupler through which the third light output, the third output coupler being disposed in parallel to the first output coupler; 
a third backlight configured to output third light of a third wavelength, the third backlight comprising a third light source configured to emit the third light, and a third light guide plate comprising a third input coupler on which the third light from the third light source is incident and a third output coupler through which the third light output, the third output coupler being disposed in parallel to the first output coupler; 
Both PAT’316 and APP’070 discloses a third backlight including a third light guide plate and a third output coupler outputting a third light of a third wavelength.
a third lens disposed to face the third output coupler and having a refractive power with different focal lengths of f3_1, f3_2 and f3_3 with respect to the first light of the first wavelength, the second light of the second wavelength, and the third light of the third wavelength, respectively
a third lens disposed to face the third output coupler and having refractive power with different focal lengths of f3_1, f3_2 and f3_3 with respect to the first light of the first wavelength, the second light of the second wavelength, and the third light of the third wavelength, respectively
Both PAT’316 and APP’070 discloses a third lens facing the third output coupler and having a focal length of f3_3 with respect to the third light of the third wavelength, a focal length f3_2 with respect to the second light of the second wavelength to further refract the second light, and a focal length f3_1 with respect to the first light of the first wavelength to further refract the first light.

Table 1

Regarding claims 2-5 of APP’070, claims 2-5 of PAT’316 discloses the limitations of the claims.

Regarding claim 6, see Table 2.
Claim 1 of APP’070
Claim 1 of PAT’316
Comments
An optical device comprising: a first backlight configured to output first light of a first wavelength, the first backlight comprising a first light guide plate transmitting the first light and comprising a first output coupler through which the first light output;
An optical device comprising: a first backlight configured to output first light of a first wavelength, the first backlight comprising a first light source configured to emit the first light, and a first light guide plate comprising a first input coupler on which the first light from the first light source is incident and a first output coupler through which the first light output;
Both PAT’316 and APP’070 discloses a first backlight including a first light guide plate and a first output coupler outputting a first light of a first wavelength.
a first beam deflector disposed to face the first output coupler and configured to deflect the first light of the first wavelength at a predetermined angle of a1_1;
a first beam deflector disposed to face the first output coupler and configured to deflect the first light of the first wavelength at a predetermined angle of a1_1; 
Both PAT’316 and APP’070 discloses a first beam deflector facing the first output coupler and deflecting the first light of the first wavelength at a predetermined angle of a1_1
a second backlight configured to output second light of a second wavelength, the second backlight comprising a second light guide plate transmitting the second light and comprising a second output coupler through which the second light output, the second output coupler being disposed in parallel to the first output coupler;
a second backlight configured to output second light of a second wavelength, the second backlight comprising a second light source configured to emit the second light, and a second light guide plate comprising a second input coupler on which the second light from the second light source is incident and a second output coupler through which the second light output, the second output coupler being disposed in parallel to the first output coupler; 
Both PAT’316 and APP’070 discloses a second backlight including a second light guide plate and a second output coupler outputting a second light of a second wavelength.
a second beam deflector disposed to face the second output coupler, the second output coupler being configured to deflect the first light of the first wavelength and the second light of the second wavelength at different angles of a2_1 and a2_2, respectively;
a second beam deflector disposed to face the second output coupler, the second output coupler being configured to deflect the first light of the first wavelength and the second light of the second wavelength at different angles of a2_1 and a2_2, respectively; 
Both PAT’316 and APP’070 discloses a second beam deflector facing the second output coupler and deflecting the second light of the second wavelength at a predetermined angle of a2_2, and further deflecting the first light of the first wavelength at a predetermined angle of a2_1


a third backlight configured to output third light of a third wavelength, the third backlight comprising a third light guide plate transmitting the third light and comprising a third output coupler through which the third light output, the third output coupler being disposed in parallel to the first output coupler;
a third backlight configured to output third light of a third wavelength, the third backlight comprising a third light source configured to emit the third light, and a third light guide plate comprising a third input coupler on which the third light from the third light source is incident and a third output coupler through which the third light output, the third output coupler being disposed in parallel to the first output coupler; 
Both PAT’316 and APP’070 discloses a third backlight including a third light guide plate and a third output coupler outputting a third light of a third wavelength.
a third beam deflector disposed to face the third output coupler, the third beam deflector being configured to deflect the first light of the first wavelength, the second light of the second wavelength, and the third light of the third wavelength at different angles of a3_1, a3_2, and a3_3, respectively.
a third beam deflector disposed to face the third output coupler, the third beam deflector being configured to deflect the first light of the first wavelength, the second light of the second wavelength, and the third light of the third wavelength at different angles of a3_1, a3_2, and a3_3, respectively
Both PAT’316 and APP’070 discloses a third beam deflector facing the third output coupler and deflecting the third light of the third wavelength at a predetermined angle of a3_3, further deflecting the second light of the second wavelength at a predetermined angle of a3_2, and further deflecting the first light of the first wavelength at a predetermined angle of a3_1

Table 2

Regarding claims 7-23 of APP’070, claims 7-23 of PAT’316 discloses the limitations of the claims.

Allowable Subject Matter
Claims 1-23 would be allowable upon timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875